DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim 1 term “humidified air generator” does not have proper antecedent basis in the specification, where the specification does provide proper antecedent basis for the term “steam generator” in ¶193.

Allowable Subject Matter
Claims 21-29 are allowed.
Regarding claim 21, the closest prior art is KR20100013525. The prior art teaches a humidified air generator (60), a water tank (21), and a drain assembly (22). The prior art does not teach wherein the water connection pipe comprises: a first connection pipe connected with the chamber housing pipe, through which water drained from the water supply assembly flows; a second connection pipe connected with the humidified air generator, through which water suctioned into the humidified air generator and water drained from the humidified air generator flow; a third connection pipe connected with the drain inlet, through which water suctioned into the drain assembly flows; and a three-way pipe connected with the first connection pipe, the second 
Claims 22-29 depend upon claim 21.

Conclusion
This application is in condition for allowance except for the following formal matters: claim 1 is objected to.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776